                                                                                          E-FILED
                                                            Friday, 14 February, 2020 11:54:51 AM
                                                                      Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION


PAMELA CARY,                                   )
                                               )
         Plaintiff,                            )
                                               )
    v.                                         )       Case No. 18-3112
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
         Defendant.                            )

                                      OPINION

RICHARD MILLS, United States District Judge:

         Plaintiff Pamela Cary seeks judicial review, pursuant to 42 U.S.C. § 405(g),

of the final administrative decision of the Commissioner of Social Security

denying her claims for Supplemental Security Income and Social Security

Disability Insurance Benefits.

         Cary moves for summary judgment, which is allowed.

         Defendant Commissioner of Social Security moves for summary affirmance,

which is denied




.


                                           1
                               I.    BACKGROUND

      Plaintiff Pamela Cary’s July 2014 application claimed she had been disabled

since February 2013 due to major depression, IBS, migraines, fibromyalgia and

other conditions. The claims were initially denied.

      Following a hearing, Administrative Law Judge Stephan Bell (“the ALJ”)

found that Cary had severe impairments, including “depression, cognitive disorder,

anxiety disorder, post-traumatic stress disorder and borderline personality

disorder,” resulting in “moderate difficulties” in concentrating, persisting or

maintaining pace. Cary states the ALJ’s Decision did not specify which of those

three aspects was impaired. Moreover, the ALJ described Cary’s allegation of

limited attention and concentration, but otherwise only briefly negated a finding

greater than moderate.

      In support of the residual functional capacity (“RFC”), the ALJ afforded

great weight to the opinions of state-agency psychological consultants M.W.

DiFonso, Psy.D., and Joseph Cools, Ph.D., who both opined that Cary had

moderate concentration, persistence or pace limitations, with more specific

moderate impairments in maintaining attention and concentration for extended

periods, completing a normal workday and workweek without interruptions, and

performing at a consistent pace without an unreasonable number and length of rest

periods.


                                         2
      In a May 2017, the ALJ denied the claims and found that Cary could have

done simple and isolated work since the alleged onset date in February 2013. The

Appeals Council denied Cary’s request for review.

      Cary states that the issues are whether the ALJ erred by failing to include

within the hypothetical questions (and RFC finding) a clear limitation reflecting

Cary’s moderate impairment in concentration, persistence or pace, and whether the

error was harmless.

      The ALJ presented the vocational expert with a hypothetical question that

would later form the RFC finding. The vocational expert opined that such a

hypothetical individual could adjust to other work in significant numbers, relying

on The Dictionary of Occupational Titles (“DOT”). The hypothetical question

presented by the ALJ to the vocational expert did not include a concentration,

persistence or pace impairment.

      Cary alleges the ALJ failed to include within the RFC finding any functional

limitation which would account for Cary’s moderate concentration, persistence or

pace impairment. The ALJ simply limited Cary mentally to “simple, routine tasks”

with no more than “simple, work-related decisions” and social restrictions. R. 18.

The ALJ found that Cary was not able to perform past relevant work.




                                        3
      At the fifth and final step of the sequential evaluation, the ALJ found Cary

was able to adjust to other jobs as described by the vocational expert, each

according to and consistent with the DOT.

      Cary claims that if the ALJ had properly included within the RFC finding a

detailed description of her moderate concentration, persistence or pace limitation,

there is no reason to assume the vocational expert would have identified available

jobs. Moreover, DOT does not describe jobs in terms of required concentration,

persistence or pace; therefore, the ALJ’s error is not harmless because there was no

basis for a step-five finding of jobs available to Cary in significant numbers. The

vocational expert testified that a limit to “off task 15 percent” would preclude

competitive employment.

      The Commissioner claims that Cary had normal attention on numerous

exams during the period at issue. Cary admitted to treatment providers from

January 2013 to May 2014 that she could read 100 pages at once, bargain on eBay,

cross-stitch, drive, play memory games on the computer and operate a craft booth.

Additionally, two psychological experts opined that Cary could concentrate

adequately on tasks more complex than simple tasks. The Commissioner asserts

the ALJ identified abundant evidence of adequate concentration and thus

reasonably found no further limitation on her mental functioning.




                                         4
                                 II. DISCUSSION

                                         (A)

      A claimant establishes disability by showing an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A disability is to be determined

through application of a five-step sequential analysis: (i) substantial gainful

activity; (ii) severe impairment; (iii) meeting or equaling a listing; (iv) ability to

return to past relevant work; and (v) adjustment to other work in significant

numbers.” 20 C.F.R. § 404.1520(a)(4).

      When, as here, the Appeals Council denies review, the ALJ=s decision stands

as the final decision of the Commissioner. See Schaaf v. Astrue, 602 F.3d 869, 874

(7th Cir. 2010). The Act specifies that Athe findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive.@

42 U.S.C. ' 405(g). ASubstantial evidence@ is defined as Asuch relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.@ Yurt v.

Colvin, 758 F.3d 850, 856 (7th Cir. 2014) (citations omitted). Although the task of

a court is not to re-weigh evidence or substitute its judgment for that of the ALJ,

the ALJ=s decision Amust provide enough discussion for [the Court] to afford [the

Plaintiff] meaningful judicial review and assess the validity of the agency=s

                                          5
ultimate conclusion.@ Id. at 856-57. The ALJ Amust build a logical bridge from the

evidence to his conclusion, but he need not provide a complete written evaluation

of every piece of testimony and evidence.@ Schmidt v. Barnhart, 395 F.3d 737,

744 (7th Cir. 2005) (internal citations and quotation marks omitted).

                                             (B)

      The hypothetical posed by the ALJ to the vocational expert asked, inter alia,

whether an individual who “is limited to simple routine tasks and simple work-

related decisions, and they could have occasional interaction with supervisors and

coworkers, and no interaction with the public” could perform any work. The

vocational expert found that, although Cary could not perform her past work, jobs

did exist in the national economy for her.

      A hypothetical posed by an ALJ to a vocational expert must incorporate all

of the claimant’s limitations which are supported by the medical record. See

Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015). This includes moderate

limitations in concentration, persistence and pace. See id. “An ALJ need not use

‘specific terminology,’ but we have repeatedly rejected the notion that a

hypothetical confining the claimant to simple, routine tasks and limited interaction

with others adequately captures temperamental deficiencies and limitations in

concentration, persistence, and pace.” DeCamp v. Berryhill, 916 F.3d 671, 675-76

(7th Cir. 2019).


                                         6
       A vocational expert must be aware of each of the claimant’s limitations so

that she can exclude any jobs that the claimant would be unable to perform. See

Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019). The best way to do this is by

listing any specific limitations in the hypothetical. See id. “[O]bserving that a

person can perform simple and repetitive tasks says nothing about whether the

individual can do so on a sustained basis, including, for example, over the course

of a standard eight-hour work shift.” Id.

       In Dudley v. Berryhill, 773 F. App’x 838 (7th Cir. 2019), the Seventh Circuit

found that “[a]lthough the ALJ did not explicitly include [the claimant’s] moderate

limitations in concentration, persistence, and pace in the hypothetical, he did

adequately account for these limitations.” Id. at 842. The court found that the ALJ

adequately addressed the claimant’s limitations—the greatest of which were stress-

and panic- related—by limiting her to “simple, routine and repetitive tasks, work

involving no more than simple decision-making, no more than occasional and

minor changes in the work setting, and work requiring the exercise of only simple

judgment.” Id. This served to exclude “work above an average pace, at a variable

pace, or in crowded, hectic environments, and by limiting her interactions with the

public, supervisors, and co-workers.” Id. The limitation to “work requiring the

exercise of only simple judgment” accounted for the claimant’s concentration

difficulties.


                                            7
        Cary notes that while Drs. DiFonso and Cools opined that Cary had

concentration, persistence and pace limitations with moderate impairment in

maintaining attention and concentration for extended periods in completing a

normal workday and workweek without interruptions and in performing at a

consistent pace without an unreasonable number and length of rest periods, the

ALJ’s RFC included no such restrictions. The ALJ found Cary to have an RFC

with physical restrictions and mental limits to “simple, routine tasks” with no more

than “simple work-related decisions” and social restrictions providing that she

could “tolerate occasional interaction with supervisors and coworkers, but no

contact with the general public.” Cary asserts the social restrictions are unrelated

to those described by the state-agency experts or to concentration, persistence and

pace.

        The Commissioner notes that two state-agency psychological experts opined

that Cary could concentrate adequately on more complex tasks than described in

the RFC finding. Moreover, the ALJ’s labeling of Cary’s concentration problems

as “moderate” at step three did not invalidate the RFC finding. The Commissioner

further claims that, in light of the abundant evidence of adequate concentration, the

ALJ did not need to address specifically the unexplained worksheet notations that

preceded the state-agency psychologists’ narrative opinions.




                                         8
      Cary further alleges that, in addition to a general moderate restriction on

Cary maintaining and concentrating for “extending periods,” both doctors

described Cary as having impairment in maintaining a normal workday and

workweek. Both doctors provided additional explanations but did not clarify or

refine the moderate limits on attention and concentration for extended periods and

in maintaining normal attendance.

      Cary points to medical records which support limits on concentration,

persistence and pace. In December 2013, she was hospitalized for seven days for

suicidal ideation.   She reported “sluggishness and fatigue” with “difficulty

concentrating.”

      The Commissioner claims the ALJ listed evidence suggesting that Cary

concentrated well enough to do simple, routine and repetitive tasks with routine

breaks, occasional interaction with coworkers and no contact with the public. The

ALJ noted that Cary’s exams showed she had adequate abilities to concentrate and

focus. Moreover, Cary told the agency and/or treatment providers she was able to

read 100 pages before losing focus, sell items on eBay, operate a craft booth, use

social media and play computer games. The ALJ also observed that in December

2013, Cary had the memory and concentration abilities to significantly recount her

work, personal and/or medical history. The ALJ noted that Cary’s treatment

providers throughout 2014 observed that Cary showed normal concentration and


                                        9
attention span. The ALJ found that the activities described by Cary required an

ability to concentrate beyond that which she alleged.

      The ALJ’s RFC did not specifically include limitations that coincided with

the worksheets relating to the state agency psychologists’ narrative opinions.

Among other things, the worksheets noted moderately limited ability to carry out

detailed instructions, moderately limited ability to maintain attention and

concentration for extended periods, and moderately limited ability to complete a

normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without unreasonable number and

length of rest periods.

      In DeCamp, the Commissioner claimed that the ALJ adequately accounted

for the claimant’s limitations in her RFC determination and in the hypothetical to

the vocational expert by relying in part on the state agency doctors’ narrative

explanations. 916 F.3d at 676. The Seventh Circuit found that, “even if an ALJ

may rely on a narrative explanation, the ALJ still must adequately account for

limitations identified elsewhere in the record, including specific questions raised in

check-box sections of standardized forms such as the PRT and MRFC forms.” Id.

Otherwise, the vocational expert cannot properly evaluate all of a claimant’s

impairments, including those in concentration, persistence and pace. See id.




                                         10
      The Court recognizes some evidence suggests Cary’s abilities to concentrate

and focus did not appear to be significantly limited. However, the hypothetical

posed to the vocational expert did not adequately account for Cary’s limitations

listed on the standardized worksheets. Because the hypothetical did not account

for an individual with a moderately limited ability to carry out detailed

instructions, moderately limited ability to maintain attention and concentration for

extended periods and moderately limited ability to complete a normal workday and

workweek without interruptions from psychologically based symptoms and to

perform at a consistent pace without an unreasonable number and length of rest

periods, the vocational expert did not have an adequate basis to evaluate all of

Cary’s impairments, including those in concentration, persistence and pace. See

e.g., DeCamp, 916 F.3d at 676.

      Because the Court is unable to determine whether the vocational expert

would have identified other work if the ALJ’s hypothetical accounted for

impairments in concentration, persistence and pace, the ALJ’s error was not

harmless.   Accordingly, the Court will deny the Commissioner’s motion for

summary affirmance and grant the Plaintiff’s motion for summary judgment, while

remanding the action for further proceedings.

      Ergo, the Motion of Plaintiff Pamela Cary for Summary Judgment [d/e 12] is

GRANTED.


                                        11
      The Defendant’s Motion for Summary Judgment [d/e 16] is DENIED.

      Pursuant to the fourth sentence of 42 U.S.C. § 405(g), a Judgment will be

entered reversing the Decision of the Commissioner of Social Security and

remanding the case for a rehearing and new Decision.

      The Clerk is directed to substitute Andrew Saul, Commissioner of Social

Security, as the Defendant and is further directed to close this case.

ENTER: February 13, 2020

      FOR THE COURT:
                                                     /s/ Richard Mills
                                                     Richard Mills
                                                     United States District Judge




                                          12
